AO 245B (Rev. 02/08/2019) .Judgment in a Criminal Petty Case (M6dified)                                                                             Page I of I



                                        lJNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                        V.                                                  (For Offenses Committed On or After November 1, 1987)


                       Brian Fierro-Camarero                                                Case Number: 3:20-mj-20402




REGISTRATION NO. 94531298
                                                                                                                            FEB 21 2020
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint                                                                       cu ,i 1~ iiS DIS I HICT COURT
                                             _ _ ___:_ _ _ _-----,-----------+=so=uc-.cT*H~E,~R+iN"-,cDci',k'c:;,,:,:,;\w-,---,-',;-_--;-L'"">.-ren='<tt,\--+.-
 •    was found guilty to count(s)                                               BY                       DEPUTY
      after a plea of not guilty.
      Accordingly, the dcfct1c:ant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                                          Count Number(s)
8:1325                              II J ,EGAL ENTRY (Misdemeanor)                                                             1

 D The defendant has been found not guilty on count(s)
                                                                                  --------------------
 •    Coun:(s) - - - - -                                                             dismissed on the motion of the United States.

                                             IMPRISONMENT
       The defendant is hereby cmrunitted to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:.
                               \    /
                                   ti.TI\JTESERVED                                    • __________ days
 IZl Assessment: S 10 WAIVED            IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's r,(1':scssion at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORD I~TU]) that the defendant shall notify the United States Attorney for this district within 30 days
of any change of 1,~unc, resil:cncc, or mailing address until all fines, restitution, costs, and special assessments
imposed by this.: 'c!( I:/mcnt arc fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Atwrn.:y of any material change in the defendant's economic circumstances.

                                                                                        Friday, February 21, 2020




               DUSM

                                                                                        UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                                     3 :20-mj-20402
